330 S.W.3d 874 (2011)
Michael T. HAWKINS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71944.
Missouri Court of Appeals, Western District.
February 15, 2011.
Ruth Sanders, for Appellant.
Karen L. Kramer, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Michael Hawkins appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. He sought to vacate his conviction for delivery of a controlled substance, section 195.211, RSMo 2000, and sentence of ten years imprisonment. Hawkins claims that the motion court clearly erred in denying the motion because defense counsel was ineffective in failing to file a pretrial motion to suppress evidence based on an unlawful search and seizure conducted by the arresting officer and in failing to object to the same evidence when it was admitted during trial.
The judgment of the motion court is affirmed. Rule 84.16(b).